t c memo united_states tax_court estate of robert c fortunato deceased anthony m fortunato special administrator petitioner v commissioner of internal revenue respondent docket no filed date dennis calo frank agostino jeremy m klausner and leonard greco for petitioner louis b jack kathleen a tagni and sherri spradley wilder for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a deficiency in federal estate_tax of dollar_figure and a sec_6663 fraud_penalty of dollar_figure against the estate of robert c fortunato robert c fortunato sometimes robert or decedent died testate on date in california pursuant to robert’s will robert’s brother anthony fortunato anthony was appointed executor and sole beneficiary of robert’s estate at the time the petition was filed anthony resided in new jersey the parties stipulated that appeal would be to the court_of_appeals for the third circuit the issues for decision are did robert own an interest in one or more of a group of warehouse companies on the date of his death and if so whether the failure to report the value of the interest s on the estate’s tax_return was fraudulent the companies involved are collectively known as the st george warehouse companies the parties agree that if robert had an ownership_interest in one or more of the st george warehouse companies another trial would be held to determine the value of that omitted interest 1unless otherwise indicated all section references are to the internal_revenue_code in effect on the date of robert c fortunato’s death and all rule references are to the tax_court rules_of_practice and procedure 2robert’s will was challenged by his daughter with whom he was estranged robert’s daughter alleged that anthony unduly influenced robert in drafting the will the superior court of california county of los angeles found that the will was valid and admitted it to probate on date findings_of_fact some of the events upon which this case turns occurred years ago in many instances witnesses describing these events gave differing accounts as to what transpired the trial lasted nearly weeks the record is voluminous--3560 pages of testimony and more than exhibits after sifting through the record and after carefully observing each of the witnesses to determine his her credibility we make the following findings_of_fact i robert c fortunato robert c fortunato whom everyone called bobby was born on date the third of seven fortunato children in order george lucy bobby rosemary linda anthony and regina bobby’s persona was such that he doggedly refused to back down to anyone such a strong-willed personality caused bobby as a youth to seek and find trouble twice bobby was indicted for robbery grand larceny and assault in he pleaded guilty to robbery a felony and was given a suspended sentence and probation but after again pleading guilty to robbery in bobby was sentenced to to years in sing sing prison he served approximately years of the sentence following his release from sing sing prison in bobby went to work for reliable van and storage reliable as a dispatcher and its office manager he worked there and elsewhere until when he became a coowner and president of container overseas in linden new jersey container overseas operated a warehouse and export business container overseas became one of the largest exporting companies in the country however because of severe financial problems caused in part by its employees’ misappropriating company funds as well as the company’s having to borrow at a high rate of interest container overseas was forced to close in date at the time of the collapse of container overseas bobby owed trust fund penalties to the internal_revenue_service irs approximating dollar_figure for failure to pay over container overseas’ withheld employee taxes in addition bobby owed a large amount in the hundreds of thousands of dollars to overseas creditors including some who allegedly belonged to the chinese mafia ii anthony fortunato anthony was the youngest of the fortunato brothers he was years younger than bobby and years younger than george the fortunatos were a close-knit family devoted and supportive of each other and had a strong sense of italian- american identity and tradition the fortunato brothers in most cases deferred to the wishes of their father biagio fortunato and the younger brothers looked up to their older brothers anthony adored bobby and often followed bobby’s lead anthony viewed bobby as a visionary and believed that if he wanted to do well he would be well advised to listen to bobby when it came to business i put nobody ahead of him said anthony but while bobby was the ambitious brother anthony tended to be the reliable brother when adversity struck bobby did not rise to the occasion thus when biagio fortunato and george each died in bobby refused to shoulder any responsibilities and anthony became the de_facto head of the fortunato family providing financial support to his mother and to george’s family anthony briefly attended college in from to he worked at reliable performing a variety of tasks anthony’s first position at reliable was that of a furniture mover but within a short_period he began working at reliable’s container freight station cfs operation a cfs’ function is to receive and break down shipping containers imported from overseas the freight is warehoused until it is retrieved by its recipients or forwarded to another destination because the cargo is from overseas sources a cfs is considered a u s customs service bonded location and is subject_to customs service regulations anthony was in charge of the unloading and storage of the containers he managed this operation for or years before reverting to his former position as a furniture mover although this position change was a retrograde step in terms of responsibility anthony earned more money doing the simpler job because of overtime pay rules upon leaving reliable in anthony worked in a variety of jobs including selling insurance sometime in anthony began to work for bobby at container overseas iii the establishment of st george new jersey when container overseas closed in bobby tried to be positive while saying good-bye to his employees robert gennuso gennuso a colleague at container overseas testified well amidst hugging and that bobby told me that he would try to put something together and keep business going and that i would be welcomed but the reality was different bobby did not put anything together instead the closure of container overseas began a period of difficulties for bobby anthony and their families bobby had no money was hiding from his creditors and was sleeping on the couch in his parents’ home to avoid his creditors bobby did not maintain a bank account and refused to sign or put his name on any document bobby withdrew from the world and even his closest friends had difficulty reaching him at times and anthony had no steady job this state of affairs was not long tenable and anthony looked for new business opportunities because anthony had experience in shipping and warehousing he focused his attention on those industries he consulted with numerous individuals including his father by profession a longshoreman and thus familiar with shipping and brothers all of whom believed that the shipping industry was beginning to be dominated by containerized freight and that anthony would do well to establish a cfs to service the rising demand in the middle of anthony decided that he should establish a cfs as well as a non-customs service bonded_warehouse george invested in these ventures with anthony bobby was not asked to and did not become an investor anthony thought that two corporations had to be formed--one to operate the cfs and one to operate the non-customs service bonded warehouse--and that each business had to be operated from a separate building therefore in mid-to-late-1984 anthony leased two buildings and on date he caused to be incorporated st george trucking warehousing inc doing business as st george warehousing st george new jersey to operate the cfs and a r g warehouse inc a r g to operate the non-customs service bonded_warehouse anthony and george each acquired a 50-percent interest in each corporation anthony was the president and george was the vice president of each corporation for a time st george new jersey and a r g physically operated alongside each other anthony soon realized that he did not need two companies or two buildings the operations of both companies were combined st george new jersey moved to a r g ’s warehouse pincite hurst street and a r g became dormant anthony relied on others to complete all legal formalities with respect to the establishment of each corporation he requested his accountant to issue stock certificates but no certificates were issued after establishing the companies anthony applied for a cfs bond from the customs service gennuso joined both a r g and st george new jersey while both companies were pincite hurst street gennuso assisted in having st george new jersey become a cfs at the hurst street location and in acquiring the required cfs bond from the customs service iv early operation of a r g and st george new jersey at first st george new jersey and a r g had little revenue or profit anthony divided his time between the two companies working for a low salary because the companies did not have sufficient cashflow to pay george a salary george worked elsewhere and from time to time bobby acted as anthony and george’s business strategist george joined st george new jersey after it moved to a new warehouse on stiles street where he worked with the truck drivers biagio fortunato came to the warehouse every day he worked for free bobby began to work for st george new jersey full time and soon assumed leadership of the business he created the strategies that moved st george new jersey forward and he more or less told anthony and george what needed to be done to implement his strategies bobby had no business title and was not on the company’s payroll anthony was content to remain in the background organizing the freight in st george new jersey’s warehouse however he was the company’s financial backer indeed gennuso testified anthony organized and managed very well the physical operation and i know that he was there for the financial assistance v the concealment of robert c fortunato’s role at st george new jersey each week an employee of st george new jersey would write a check from the company’s checking account to a fictitious person cash the check and then place the proceeds in the company’s safe for bobby’s use through such sub rosa means bobby sidestepped customs service requirements that the names and fingerprints of all owners officers and employees of a cfs be provided to the customs service moreover this clandestine remuneration arrangement enabled bobby to avoid filing federal_income_tax returns or paying taxes for years vi the expansion of st george new jersey st george new jersey left its hurst street location in and moved to a larger warehouse on stiles street the larger building resulted in larger expenses such as more rent more cargo handling equipment and more employees st george new jersey lacked the cashflow to meet these costs thus it turned to anthony and george for the required funds anthony and george lacked the necessary funds to advance to st george new jersey they turned to their parents for assistance in their parents transferred title to the family house in brooklyn new york on which there was no mortgage to anthony and george thereafter anthony and george used the house as collateral to obtain a dollar_figure bank loan the loan proceeds were then lent to st george new jersey when george died in george’s interest in the house was conveyed to anthony who then paid off the loan but even with the loan proceeds st george new jersey struggled st george new jersey lost its biggest account and the company was constantly behind on its warehouse rent payments by the company was failing and had nearly gone out of business anthony then began doing sales work he procured several new_accounts including one worth more than dollar_figure million the stiles street warehouse was not large enough to handle the additional business anthony met with the landlord seeking to terminate the company’s lease anthony informed the landlord that if st george new jersey stayed at stiles street the company would either always be lagging behind or worse might go out of business although st george new jersey owed dollar_figure in rent the landlord agreed to a buyout arrangement whereby st george new jersey would be released from its lease and rental obligation by paying the landlord dollar_figure in installments of dollar_figure each over months anthony was required to pledge his home as collateral ultimately the dollar_figure due the landlord was paid st george new jersey moved into a new and larger warehouse with its new_accounts st george new jersey became financially stable however it still required from time to time infusions of capital at an unspecified date between and st george new jersey obtained a bank loan which anthony personally guaranteed vii the establishment of st george california at the same time anthony undertook the responsibility to rescue st george new jersey bobby was thinking about other matters bobby knew that clients of st george new jersey were forwarding a substantial amount of freight through california he saw this as an opportunity to expand st george’s business by establishing a hub in california to service these clients bobby recognized that by establishing a cfs in california and by having freight shipped to the california cfs st george new jersey could charge loading transport unloading and storage fees at both the new jersey and california locations bobby further realized that once ensconced on the west coast st george new jersey would be well positioned to exploit the ever-increasing volume of goods being imported from the far east soon after anthony stabilized st george new jersey’s finances he bobby and gennuso each traveled to the west coast to investigate establishing a california presence many of st george new jersey’s clients had offices in los angeles and anthony visited them in an attempt to persuade them to use st george new jersey for their cfs and warehousing needs in california because st george new jersey did not have the capital to establish a new warehouse in california bobby approached individuals with whom he had prior business dealings namely the molfetta brothers michael frank and robert molfetta raymond robinson anthony casinelli and richard baddini to provide capital to establish the new california warehouse because 3the molfetta brothers and robinson casinelli and baddini all agreed to invest in the venture however robinson encountered financial problems within a year of the establishment of st george california and thereafter sold his interest to anthony and the molfetta brothers baddini and casinelli provided some capital but did not participate in the business as much as had been hoped and soon left no stock certificates were ever issued to these individuals bobby was involved in this endeavour the molfetta brothers agreed to buy stock in the new company as michael molfetta testified bobby was the guy that we knew could make things happen with the right team the molfettas through their family_corporation tribro inc invested dollar_figure in the venture anthony invested a similar amount obtaining the funds from st george new jersey st george warehouse and trucking co of california inc st george california was incorporated on date st george california leased a warehouse and applied for a cfs bond with the customs service bobby’s name was not listed in the bond application periodically anthony and the molfetta brothers lent money to st george california st george california also borrowed money from commercial lenders and periodically leased equipment whenever personal guaranties were required anthony would guarantee the loan or lease viii robert c fortunato’s hidden management of st george california while at st george new jersey bobby set up the st george california operations he selected lou des lauriers des lauriers to be the company’s general manager and des lauriers took his orders from bobby who remained in new jersey at first st george california struggled its business was not operating properly bobby flew out to california to take charge he quickly fixed the various problems bobby enjoyed the southern california lifestyle and decided to remain there permanently des lauriers remained at st george california as bobby’s right-hand man as at st george new jersey bobby held no title at st george california he was not an officer and was never mentioned in any submission that st george california made to the customs service as in new jersey in california bobby hid from his creditors fearful that they would discover him maintained no bank account and refused to sign his name on any document indeed des lauriers described bobby as a non-person anthony was the president of st george california he was ensconced in new jersey and did not direct the overall operations of st george california rather bobby ran st george california as he saw fit in anthony’s words bobby had carte blanche with respect to st george california and its subsidiaries ultimately bobby began to refer to himself as the ceo or the owner of st george california to many of its customers and vendors especially when they preferred to deal directly with the company’s owner ix robert c fortunato’s compensation from st george california upon joining st george california bobby continued his clandestine remuneration scheme however bobby eventually filed federal_income_tax returns to take advantage of an irs amnesty in the early 1990s and to bring himself into the tax system but bobby did not report all the income he earned rather he reported dollar_figure per year when in reality he was receiving between dollar_figure and dollar_figure million a year from st george california and other st george warehouse companies bobby was by far the most highly compensated person at st george california payments to him were recorded in the company’s financial records by jorge cruet cruet the chief financial officer as officer salary professional fees or notes payable stockholders these classifications were made because cruet believed bobby to be the owner of st george california cruet however did not see any documentation to substantiate this belief x robert c fortunato’s personal expenses paid_by st george california bobby enjoyed an expensive lifestyle once he established himself at the helm of st george california he used the resources of the company as his own st george california paid all the expenses for bobby’s house and automobile additionally st george california paid entertainment_expenses of bobby and his retinue anthony was aware of bobby’s use of the company’s funds but anthony did not care bobby was his brother and as long as st george california was a success anthony wanted to leave it alone xi the establishment of st george georgia both st george california and st george new jersey shipped a substantial amount of freight through atlanta georgia des lauriers was familiar with william dillard dillard who owned a struggling warehouse in atlanta and who was interested in participating in a business venture des lauriers brought the opportunity to acquire dillard’s company to bobby’s attention and bobby sent an employee to visit dillard in anthony traveled to atlanta and met with dillard after discussing the matter with bobby anthony agreed to go into business with dillard des lauriers handled the establishment of the new company the molfetta brothers were not consulted although they ultimately acquired an interest in the atlanta warehouse on date st george warehouse co of georgia inc st george georgia was incorporated st george georgia operated as both a cfs and a general warehouse dillard reported to bobby speaking with him via telephone xii the establishment of other st george warehouses st george california established several subsidiaries that operated warehouses in other cities warehouses were established in chicago dallas houston charleston south carolina and miami although the miami warehouse soon closed st george california was the hub of the entire operation the general managers of all the subsidiaries reported to bobby xiii the establishment of the st george trucking companies bobby individually established and owned three trucking companies to service some of the needs of the st george warehouse companies st george express ltd st george express usa inc and st george express texas inc the st george trucking companies had no office space of their own rather they operated out of st george california office space the st george trucking companies transported freight for the st george warehouse companies all their revenue came from st george california when bobby discovered that the st george trucking companies were earning a substantial profit he directed that they reduce the amount they charged st george california so that their revenues and income would be a wash xiv the redemption of the molfetta brother’s interests in st george california two of st george california’s warehouses both of which were leased from prentiss properties prentiss suffered considerable damage in a storm the freight stored in these warehouses was damaged as a result st george california decided to break its leases which led to a lawsuit eventually prentiss made a settlement offer which would have allowed st george california to terminate the leases discussions between bobby anthony and each of the molfetta brothers were held with regard to whether the settlement offer should be accepted bobby and michael molfetta wanted to accept the offer while anthony frank molfetta and robert molfetta did not consequently st george california declined the settlement offer bobby was furious although he eventually forgave anthony for not siding with him his relationship with the molfetta brothers was poisoned after st george california lost the lawsuit in part because frank molfetta improvidently signed a document that waived certain rights bobby and anthony felt that the molfettas could no longer participate in st george california’s business consequently anthony negotiated with frank molfetta with regard to st george california’s redeeming the molfettas’ stock pursuant to the terms of a redemption agreement concluded in each of the molfetta brothers received approximately dollar_figure million in deferred payments the molfettas required both bobby and anthony to guarantee the corporation’s obligation the molfettas insisted on bobby’s guaranty to ensure he remained working at the company believing that if bobby goes the company goes 4as part of the agreement the molfettas’ shares in st george georgia were also redeemed xv the attempted sale to edward o’donnell in anthony started to consider selling st george new jersey bobby offered to pay anthony dollar_figure million to forget to sell the company and to work easy ie stay away from the operations of the st george warehouse companies however anthony was adamant he approached john ruse ruse a partner at dictor capital a private mergers and acquisitions firm with broad experience in selling small-to-mid-sized businesses to market st george new jersey as negotiations developed with a potential buyer edward o’donnell see infra p anthony agreed that all of the st george warehouse companies would be included in any sale ruse examined the financial information and other background materials of all the st george warehouse companies ruse drafted a marketing document the confidential business review or cbr the cbr was essentially a sales pitch ruse testified but my direction in creating this document was to create a document that described how the business ran it was not to create a sic asset purchase agreement to legally specify every asset being sold and the exact ownership of every piece of property et cetera i just wanted to make that clear the cbr included information on all the st george warehouse companies specifically the nature of the industry the structure 5ruse had marketed to businesses while with dictor capital succeeding in selling to businesses of the companies their facilities revenue streams customers competition and finances the cbr contained the following the current president and his brother started the company in the metro new york area in they expanded operations to the west coast setting up operations in the long beach area the president’s brother started the long beach cfs facility and continues to actively manage west coast operations when ruse initially met anthony anthony told him that he was the sole owner of the st george companies ruse did not verify that statement because he did not believe the identity of the owner of the st george companies to be of significance in marketing the business as far as ruse was concerned you know you had anthony who was the president and percent owner and shareholder of it but he never told me any different than the fact that robert was with him from the beginning and robert was a substantial officer and partner with him in this thing and so that you know they worked together but it has always been my understanding that anthony was the sole shareholder although ruse referred to anthony and bobby as partners in the st george business ruse did not mean you know that he bobby was an equity partner just they’re a partner in a business a statement in the cbr read our client’s operations are run through a series of companies that for accounting and tax purposes are separate c-corporations with common ownership ruse testified that he intended that statement to convey his belief that anthony owned percent of the st george warehouse companies not that anthony and bobby each held a 50-percent interest in each warehouse company as noted supra p anthony initially desired to sell only st george new jersey ruse’s initial marketing materials referred only to the business of that company ruse ran an advertisement in the wall street journal advertising a niche logistics company the only serious response came from edward o’donnell o’donnell when o’donnell learned that st george new jersey was affiliated with a nationwide chain of warehouse and trucking companies o’donnell informed anthony and ruse that he would be interested only in acquiring all the st george companies as an integrated operation anthony told o’donnell that he would have to speak to bobby before agreeing to such a proposal bobby initially was opposed to selling the business but by the fall of anthony prevailed upon bobby to accept the idea of putting the entire group of st george warehouse and trucking companies up for sale bobby along with anthony and ruse met with o’donnell around the end of bobby agreed to consider but not commit to the proposal bobby remained ambivalent throughout all the discussions once saying what would i do with all the money o’donnell made an oral proposal to buy all the st george companies for dollar_figure million the amount proposed was intended to be a discussion amount that would set in motion the due diligence process o’donnell let it be known that were he to purchase the companies bobby would have to remain and agree to operate st george california bobby anthony and cruet discussed the idea anthony favored going forward with the proposal while bobby did not because o’donnell wanted bobby to remain with the company after the sale bobby’s approval was vital bobby did not like o’donnell and he did not want to work for him other st george california employees felt the same way even beyond that st george california was bobby’s life and he wanted to continue to run the company without supervision something he would be unable to do were o’donnell to become the owner because bobby declined to remain at st george california after a sale o’donnell’s oral proposal was withdrawn as part of his pursuit to buy the st george companies o’donnell and his attorney peter ehrenberg ehrenberg composed several draft letters of intent drafts were first addressed to bobby and anthony then to anthony and bobby then to just anthony and then again to anthony and bobby the addressees of the drafts of the letter of intent changed constantly because neither o’donnell nor ehrenberg knew who actually owned the st george warehouse companies inasmuch as the possible acquisition was in the preliminary stage neither o’donnell nor ehrenberg performed due diligence with respect to the st george companies and neither o’donnell nor ehrenberg examined the legal documents of the st george warehouse companies o’donnell believed that anthony and bobby shared responsibility for operating the st george warehouse companies and he was concerned that by leaving either anthony’s or bobby’s name off the letter of intent or even by putting their names in the wrong order he might cause the deal to fail xvi the st george warehouse companies after the o’donnell sale discussions after the possible sale to o’donnell fell through anthony proposed selling the st george warehouse companies to an esop employee_stock_ownership_plan being unable to convince bobby to agree to such a sale anthony withdrew his proposal in bobby changed his mind about keeping his role at the st george warehouse companies hidden and contacted st george california’s banker inquiring as to the possibility of raising dollar_figure to dollar_figure million for buying out anthony bobby died before he could formally approach anthony with respect to such a buyout proposal i introduction opinion the federal estate_tax is imposed on the value of the decedent’s taxable_estate with specified adjustments sec_2001 the value of the decedent’s taxable_estate is the value of the decedent’s gross_estate less enumerated deductions sec_2051 the value of the decedent’s gross_estate includes the value of all of the decedent’s property to the extent provided under sec_2031 through sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death this includes the value of all property whether real or personal tangible or intangible and wherever situated beneficially owned by the decedent at the time of his death sec_20_2033-1 estate_tax regs ii contention of the parties the issue involved in this case is one of fact i e whether robert c fortunato had an ownership_interest in the st george warehouse companies at the time of his death not surprisingly respondent maintains he did petitioner maintains he did not respondent asserts that bobby founded and coowned the st george warehouse companies with his brothers anthony and george in that vein respondent posits that bobby because of his past problems ie the felony convictions tax_liens and creditor issues believed he had to conceal his ownership_interest in the st george warehouse companies to avoid problems with the customs service the irs and his creditors respondent readily acknowledges that no stock certificates were issued to bobby nonetheless respondent contends that the manner in which the companies operated indicated that bobby held either an uncertificated or beneficial_ownership interest in the st george warehouse companies respondent asserts that bobby was the boss that he developed the business strategy for the companies that the employees of the companies reported to him that he controlled the finances of the companies including using the companies’ coffers as his personal piggy bank and that on occasion he held himself out to the customers and vendors of the companies as the owner in his dealings with them thus respondent maintains and asks us to conclude that on the date of his death bobby owned a 50-percent interest in st george new jersey a 50-percent interest in st george california and a percent interest in st george georgia the estate maintains that because of bobby’s past problems bobby did not intend to own and at no time owned an interest in the st george warehouse companies the estate concedes that bobby developed the business strategy for the st george warehouse companies and that the employees of the companies reported to him but it counters that bobby was handsomely paid for his services iii applicable law to determine a decedent’s interest in property we look to state law state law which creates legal interests and rights in property including powers of appointment determines the nature scope and validity of such legal interests and rights estate of posner v commissioner tcmemo_2004_112 the supreme court has stated state law creates legal interests and rights the federal revenue acts designate what interests or rights so created shall be taxed our duty is to ascertain the meaning of the words used to specify the thing taxed if it is found in a given case that an interest or right created by local law was the object intended to be taxed the federal_law must prevail no matter what name is given to the interest or right by state law 309_us_78 fn ref omitted thus morgan stands for the proposition that if we determine that state law creates a property interest or a right thereto we are not necessarily bound by the formalities of state law we may look through to the substance for example in mccue v commissioner a memorandum opinion of this court dated date we stated in the context of determining whether a decedent held a beneficial_ownership interest in a parcel of real_property it will be seen that the title to the lot and house was in the mccues name from the beginning and the only question is whether they were bought with nolan’s the decedent money on his behalf and in fact were beneficially owned by him at death in tax cases we deal with the realities of a situation and not with the formalities of title and although a recorded legal_title to land creates a prima facie presumption of ownership in the title holder that presumption may be overcome by evidence showing that the real or equitable ownership lies elsewhere and if the evidence indicates that this is so we are not concerned in a tax case with the niceties of chancery doctrine upon resulting or constructive trusts iv robert c fortunato did not hold an ownership_interest in the st george warehouse companies ‘ t axation is not so much concerned with the refinements of title as it is with actual command over the property taxed-- the actual benefit for which the tax is paid ’ 435_us_561 quoting 281_us_376 thus for tax purposes courts have held that an individual may be deemed to own stock in a corporation where he she has a beneficial_ownership in the corporation even if no stock certificate was issued see 150_f3d_1124 9th cir affg tcmemo_1996_176 new jersey california and georgia courts all have held that stock certificates are merely evidence not determinative of shareholder status and that a legal owner of a corporation may be an uncertificated shareholder see pac fruit co v coon p cal it is quite as well settled that the issuance of a certificate of corporate stock is not a necessary preliminary to ownership or assessability of such stock fulgam v macon brunswick r r co ga the certificate of stock is only the evidence of his right he would be a full stockholder with all the rights of one if the certificate was not issued at all abraham v twp of teaneck ethics bd a 2d n j super ct app div stock certificates are however only evidence of shareholder status their physical possession is not a prerequisite to the formation of the corporate relationship or ownership in the company in determining whether an individual has beneficial_ownership in a corporation we look to the facts and surrounding circumstances to determine whether the putative shareholder exhibits an intent to become a shareholder and concomitantly whether the corporation exhibits an intent to make the putative shareholder an owner ‘since courts cannot successfully conjecture as to the subjective intent of the parties the objective evidence of intent provided by the parties’ overt acts must be relied upon ’ pahl v commissioner tcmemo_1996_176 quoting 55_tc_866 affd 457_f2d_1165 5th cir respondent asserts that as a matter of state law because bobby played a key role in forming the original st george warehouse entities he would have been entitled to stock in these entities respondent’s right to stock theory is founded on the following new jersey california and georgia statutes which provide that rendering services may constitute consideration for stock n j stat ann sec 14a west provides subject_to any restrictions contained in the certificate of incorporation the consideration for the issuance of shares may be paid in whole or in part in d labor or services actually performed for the corporation or in its formation cal corp code sec_409 west provides that shares may be issued for such consideration as is determined from time to time by the board or by the shareholders if the articles so provide consisting of any or all of the following services actually rendered to the corporation or for its benefit or in its formation or reorganization ga code ann sec b west provides the board_of directors may authorize shares to be issued for consideration consisting of any tangible or intangible_property or benefit to the corporation including services performed respondent cites numerous cases in support of his position but in each of these cases the putative shareholder had an intent at least at one time to become a shareholder and took action to follow through on that intent usually through the contribution of cash or property to acquire the ownership_interest additionally in each case respondent cites there was evidence that the corporation intended to make the putative shareholder an owner one of the cases respondent cites is lask v bedell inc a n j ch affd a n j in that case lask lent dollar_figure to corcoran to enable corcoran to acquire shares of stock in bedell inc the loan was evidenced by a note corcoran purchased the stock and assigned a percent interest in his bedell inc stockholdings to lask as collateral stock certificates evidencing corcoran’s interest in bedell inc were prepared but never delivered even though bedell inc recognized corcoran as a stockholder corcoran later disappeared for reasons not herein relevant but not before writing a letter to lask to which was attached an assignment of corcoran’s stockholdings in bedell inc to lask when bedell inc refused to honor the assignment claiming that corcoran was never a valid shareholder lask sued bedell inc requesting the court to compel bedell inc to issue to him the stock owned by corcoran the court found that corcoran was a shareholder of bedell inc and the assignment of corcoran’s stock to lask to be valid another case respondent cites is 150_f3d_1124 9th cir wherein the court_of_appeals for the ninth circuit upheld this court’s determination that pahl was a shareholder in a law firm which was an s_corporation and should have reported a pro_rata share of the law firm’s income on his individual tax returns in reaching its decision the court found pahl agreed with the law firm to become a 25-percent shareholder of the law firm as of date by agreeing to purchase stock for percent of the audited book_value of the firm as of date pahl did not pay the amount called for in his agreement with the law firm and the law firm did not issue stock to pahl after pahl joined the firm he became disenchanted and by date he informed the other shareholders that he was separating from the firm effective date as part of pahl’s withdrawal from the firm it was agreed that pahl would pay the firm dollar_figure and assume both the balance outstanding on the firm’s line of credit which pahl had negotiated and certain other firm obligations in exchange for pahl’s receiving the firm’s furniture and equipment and accounts_receivable lask paul and each of the other cases respondent cites are distinguishable from the instant case in that in each case there was objective evidence as demonstrated by the parties’ overt acts whereas here there is not to show that the putative shareholder intended to acquire an ownership_interest in the corporation and the corporation intended the putative shareholder to become an owner see eg 107_f3d_110 2d cir 888_f2d_725 11th cir 830_f2d_114 8th cir united_states v secapure aftr 2d ustc par big_number n d cal hansen v bear film co p 2d cal pac fruit co v coon p cal sumner v flowers p 2d cal ct app meyer holler v ramona village p 2d cal ct app harrell v harrell s e 2d ga fulgam v macon brunswick r r co ga kueffer crane hoist serv inc v passarella s e 2d ga ct app haas v koskey s e 2d ga ct app abraham v twp of teaneck ethics bd a 2d n j super ct app div the record reveals that bobby never desired or intended to be a shareholder of the st george warehouse companies because he was fearful that if his creditors were aware of any assets owned by him they would attempt forcibly or otherwise to collect the debt and he was worried that his past criminal convictions would stigmatize any company in which he had an ownership_interest bobby had no financial reason to be a shareholder bobby was given carte blanche use of the st george warehouse companies coffers which enabled him to enjoy a quality of life many would envy moreover bobby had no need to accumulate wealth to pass on to others upon his death he had no spouse and was estranged from his children the sole object of bobby’s bounty was anthony who already owned the st george warehouse companies bobby had none of the financial burdens associated with equity ownership he never made nor was he ever asked to make any contributions or loans to the companies or guaranteed any of their debts bobby had no risk of loss he had no capital at risk and should the corporate veil ever be pierced he would have no personal liability having been a coowner of container overseas bobby experienced the problems associated with being an owner of a business and we believe he did not wish to repeat that experience respondent’s cavalier assertion that bobby would not have spent the rest of his life struggling to grow a business and working to make the st george warehouse companies a success unless he was an equity owner is unsupported speculation on respondent’s part which we reject from anthony’s perspective bobby was irresponsible and anthony saw firsthand how poorly bobby dealt with setbacks although anthony gave bobby carte blanche over st george california’s operations we think he did so because of his belief that when it came to business canniness bobby was the best but we are not willing to equate bobby’s leadership ability and his knack for finding and exploiting business opportunities with bobby’s having a property right ie ownership_interest in the st george warehouse companies bobby was a take-charge person and had strong managerial skills because of bobby’s leadership role many of bobby’s colleagues assumed he had to be a co-owner in this regard we are mindful that one of respondent’s witnesses janet des ruisseau testified that on the basis of her observations of bobby’s dealings with angelo carrera carrera a close friend of bobby’s she assumed bobby and carrera coowned a company called container innovations but her assumption was wrong for carrera testified q by dennis calo janet des ruisseau testified previously that bobby fortunato was your partner in container innovations a company that you started a yes q and your answer to me was that after what he did at container overseas i wouldn’t let him near my business correct a that’s absolutely correct and he knew that from the get-go the court so he wasn’t your partner the witness no no and he knew that that i wouldn’t let him near my business we believe those who assumed bobby was a co-owner of the st george warehouse companies were as wrong as janet des ruisseau in their assumption respondent argues that bobby’s involvement in the failed sale of the st george warehouse companies to o’donnell evidences bobby’s equity ownership we disagree o’donnell stated that since he deemed bobby to be the key_employee of the st george warehouse companies he wanted bobby’s approval of the sale not because he felt bobby was one of the owners but because he wanted bobby to remain we are mindful of bobby’s statement what would i do with all the money when anthony discussed the proposed sale to o’donnell while that statement might be deemed to support respondent’s position we believe that it was made in the context that were the business to be sold bobby expected anthony to give him a portion of the sale proceeds not because of any ownership_interest bobby had in the business but because of his familial relationship with anthony and anthony’s history of providing for his family’s welfare ruse testified that although he had no personal knowledge as to the ownership structure of the st george warehouse companies he had no reason to doubt that anthony was the sole owner ruse further stated that unusual ownership and operating arrangements can occur in closely held family companies you have to understand in selling private companies you see all sorts of very interesting ownership relationships in families i was visiting a gentleman who was a former client last night whose daughter ran the business for years for him who is now running it for the company that bought the business she never had any ownership_interest in the business he got all the money from it so i mean it wasn’t something i really dwelt upon finally respondent asserts that the reduction in fees that the st george trucking companies which were owned by bobby charged to the st george warehouses is evidence that bobby had an ownership_interest in the st george warehouse companies we disagree the reduction in the shipping rates did not affect the viability of the trucking companies and because of bobby’s generous compensation from the st george warehouse companies he did not depend on the st george trucking companies for his livelihood we believe bobby reduced the shipping rates because he intensely disliked paying taxes and that dislike trumped everything else v conclusion on the totality of the record we find as the ultimate fact that bobby did not own a property interest in the st george warehouse companies at the time of his death anthony and bobby had an unusual arrangement by which both brothers prospered-- anthony through the growth of the st george warehouse companies and bobby through the compensation anthony as an absentee owner and devoted brother was willing to give bobby for his services and that arrangement ended upon bobby’s death as a postscript we do not fault respondent in an attempt to protect the federal fisc for suspecting that bobby had an ownership_interest in the st george warehouse companies at the time of his death but we are unable to conclude that respondent’s suspicion reflects reality to reflect concessions decision will be entered under rule
